 


 HCON 109 ENR: Honoring the 20th anniversary of the Susan G. Komen Race for the Cure in the Nation’s Capital and its transition to the Susan G. Komen Global Race for the Cure on June 6, 2009, and for other purposes.
U.S. House of Representatives
2009-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 109 
 
 
June 8, 2009 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring the 20th anniversary of the Susan G. Komen Race for the Cure in the Nation’s Capital and its transition to the Susan G. Komen Global Race for the Cure on June 6, 2009, and for other purposes. 
 
 
Whereas breast cancer is the most frequently diagnosed cancer in women worldwide, with more than 1,300,000 diagnosed each year;  Whereas breast cancer is the leading cause of death among women worldwide, more than 465,000 die from the disease each year, and a woman dies from breast cancer every 68 seconds;  
Whereas there are more than 2,500,000 breast cancer survivors alive in the United States today, the largest group of all cancer survivors;  Whereas a woman has a one-in-eight lifetime risk of developing breast cancer, and only a small percentage of cases are due to heredity;  
Whereas incidence rates for breast cancer are increasing by as much as five percent annually in low-resource countries;  Whereas, since its inception, Susan G. Komen for the Cure has invested more than $1,300,000,000 in breast cancer research, education, and community health services that have raised awareness and improved treatment, helping more people survive the disease and creating a strong support community of breast cancer survivors;  
Whereas publicly and privately funded research has resulted in treatment that has raised the 5-year survival rate for women with localized breast cancer from 80 percent in the 1950s to 98 percent in 2008;  Whereas the Susan G. Komen Race for the Cure Series is the organization’s signature program and is the world’s largest and most successful education and fundraising event for breast cancer;  
Whereas more than 120 Komen Race for the Cure events are held across the globe, raising significant funds and awareness for the fight against breast cancer;  Whereas a record $3,700,000 from the 2008 Komen Race for the Cure was granted to 18 organizations in the National Capital area for 2009, a 10 percent increase over last year’s local funding;  
Whereas these grants are awarded to projects dedicated to addressing gaps and unmet needs in breast health education and breast cancer screening and treatment in underserved populations throughout the National Capital area;  Whereas 2009 marks the 20th anniversary of the first Susan G. Komen National Race for the Cure in Washington, DC;  
Whereas this year the Susan G. Komen National Race for the Cure becomes the first-ever Susan G. Komen Global Race for the Cure, reflecting Komen’s global mission to end breast cancer wherever we find it, at home or abroad; and  Whereas more than 50,000 participants, including 4,000 breast cancer survivors and hundreds of congressional and Federal agency employees are expected for the 20th annual 5K run/walk on Saturday, June 6, 2009, on the National Mall: Now, therefore, be it  
 
That Congress— (1)remembers the lives of the women and men who have lost their fight with breast cancer and expresses support and admiration for those who have survived;  
(2)congratulates those survivors, family, friends, and other community members who participate in the Global Race for the Cure in order to raise money for research and education so that many more may survive and encourages Americans to walk this year and to support their family and friends who participate; and  (3)honors the Susan G. Komen Global Race for the Cure for its impact on the National Capital Area, the Nation, and the world.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
